DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 124 designating the first terminus according to paragraph [0029].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 200 in FIG. 2A and FIG. 2B, 326 in FIG. 4, and 512 in FIG. 5A and FIG. 5B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “126” has been used to designate both the second terminus and an object as seen in paragraph [0029].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in paragraph [0001] “a actuator magnet interacts with the magnetic field” should read, “an actuator magnet interacts with the magnetic field.” In paragraph [0034] “Responsive to application of a first current to the cylindrical braking coil 320” should read, “Responsive to application of a first current to the cylindrical braking coil 316.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2015/0316743 to Lewkow.
Regarding claim 1, Lewkow teaches an actuator coil assembly (FIG. 2, 204), comprising: an electromagnetic actuator shaft (FIG. 2, 208) configured to engage in linear movement (Paragraph [0049]) in two opposing directions; an actuator coil (Paragraph [0040]) concentric with and surrounding the electromagnetic actuator shaft (fig. 2), the actuator coil being configured to receive a first current applied thereto and to produce a first magnetic field (Paragraph [0040]) during application of the first current; and an electromagnetic braking assembly (FIG. 3, 310a, 310b), the electromagnetic braking assembly including: a braking coil (FIG. 3, 310a, 310b) configured to receive a second current applied thereto and to produce a second magnetic field (Paragraph [0059]) during application of the second current; a braking magnet (Paragraph [0040]) configured to move from a first position to a second position responsive to interaction with the second magnetic field; and a braking spring (Paragraph [0058]) coupled with the braking magnet such that when the braking magnet is in the first position, the braking spring exerts pressure on the electromagnetic actuator shaft (Paragraph [0058]: wherein the spring is extended and retains position) and when the braking magnet is in the second position the braking spring does not exert pressure on the electromagnetic actuator shaft (Paragraph [0058]: wherein the spring is compressed and allows position to change).

    PNG
    media_image1.png
    443
    382
    media_image1.png
    Greyscale

Regarding claim 2, Lewkow teaches the actuator coil assembly of claim 1, wherein the electromagnetic actuator shaft includes a first terminus and a second terminus (see modified FIG. 2 above) and wherein the assembly further comprises an optical element (FIG. 3, 304) coupled with the first terminus.
Regarding claim 3, Lewkow teaches the actuator coil assembly of claim 2, wherein the optical element is an imaging lens (Paragraph [0051]).
Regarding claim 4, Lewkow teaches the actuator coil assembly of claim 3, wherein the actuator coil assembly is utilized for adjusting the imaging lens (Paragraph [0055]).
Regarding claim 5, Lewkow teaches the actuator coil assembly of claim 1, wherein the braking magnet is in the first position such that the braking spring exerts pressure on the electromagnetic actuator shaft, the electromagnetic actuator shaft is substantially prevented from engaging in the linear movement (Paragraph [0058]).
Regarding claim 6, Lewkow teaches the actuator coil assembly of claim 1, wherein the braking magnet is in the second position such that the braking magnet does not exert pressure on the electromagnetic actuator shaft, the electromagnetic actuator shaft is capable of engaging in the linear movement (Paragraph [0021]).
Regarding claim 7, Lewkow teaches a method (FIG. 5, 500) for utilizing an electromagnetic braking assembly (FIG. 3, 310a, 310b) configured to maintain an electromagnetic actuator shaft (FIG. 3, 308) of an actuator coil assembly in position (Paragraph [0074]-[0076]), the actuator coil assembly having the electromagnetic actuator shaft and an actuator coil (Paragraph [0040]) concentric with and surrounding the electromagnetic actuator shaft, and the electromagnetic braking assembly having a braking coil (FIG. 3, 310a, 310b), a braking magnet (Paragraph [0040]) and a braking spring (Paragraph [0058]) coupled with the braking magnet, the method comprising: applying a first current to the actuator coil such that a first magnetic field is produced (Paragraph [0040]); applying a second current having a first polarity to the braking coil such that a second magnetic field is produced (Paragraph [0059]), wherein, responsive to the braking magnet interacting with the second magnetic field, the braking magnet is caused to move from a position whereby the braking spring exerts pressure on the electromagnetic actuator shaft substantially preventing linear movement of the electromagnetic actuator shaft to a second position whereby the braking spring does not exert pressure on the electromagnetic actuator shaft permitting the linear movement of the electromagnetic actuator shaft (Paragraph [0058]); facilitating the linear movement of the electromagnetic actuator shaft from a starting position to an ending position via interaction of the electromagnetic actuator shaft with the first magnetic field (Paragraph [0058]); and ceasing application of the second current to the braking coil such that production of the second magnetic field ceases (Paragraph [0075]).
Regarding claim 8, Lewkow teaches the method of claim 7, wherein responsive to production of the second magnetic field ceasing (Paragraph [0075]), the braking magnet is caused to move from the second position to the first position whereby the braking spring exerts pressure on the actuator shaft substantially preventing linear movement of the electromagnetic actuator shaft (Paragraph [0058]).
Regarding claim 9, Lewkow teaches the method of claim 7, further comprising applying a third current having a second polarity to the braking coil such that a third magnetic field is produced (Paragraph [0058]: wherein power is applied to the actuator) wherein, responsive to the braking magnet interacting with the third magnetic field, the braking magnet is caused to move from the second position whereby the braking spring does not exert pressure on the electromagnetic actuator shaft permitting the linear movement of the electromagnetic actuator shaft to the first position whereby the braking spring exerts pressure on the electromagnetic actuator shaft substantially preventing the linear movement of the electromagnetic actuator shaft (Paragraph [0058]).
Regarding claim 10, Lewkow teaches the method of claim 7, further comprising ceasing to apply the first current to the actuator coil such that production of the first magnetic field is ceased (Paragraph [0074]).
Regarding claim 11, Lewkow teaches the method of claim 7, wherein the electromagnetic actuator shaft includes a first terminus and a second terminus (FIG. 3), and wherein the assembly further comprises an optical element (FIG. 3, 304) coupled with the first terminus.
Regarding claim 12, Lewkow teaches the method of claim 11, wherein the optical element is an imaging lens (Paragraph [0051]).
Regarding claim 13, Lewkow teaches the method of claim 12, further comprising utilizing the electromagnetic braking assembly to adjust the imaging lens in accordance with movement of the electromagnetic actuator shaft (Paragraph [0055]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0077852 to Lam in view of Lewkow.
Regarding claim 14, Lam teaches an optical lens barrel assembly (Abstract), comprising: a braking system chassis (FIG. 3, 121) having a first opening (FIG. 3, 30) through at least a portion thereof, the opening having an interior wall; and an actuator shaft (FIG. 3, 32) having a first end and a second end, the first end being configured to be received within an opening in a housing for the optical lens barrel assembly (see modified FIG. 3(b) above) and to exert pressure on the optical lens barrel assembly (Paragraph [0054]).

    PNG
    media_image2.png
    225
    320
    media_image2.png
    Greyscale

Lam does not teach the electromagnetic braking system for the optical lens barrel system with the optical lens barrel assembly further comprising: the aforementioned opening being cylindrical; a cylindrical braking coil positioned on at least a portion of the interior wall of the cylindrical opening such that the cylindrical braking coil has a second cylindrical opening through at least a portion thereof; and the second end of the actuator shaft having a braking spring and a braking magnet coupled therewith; wherein the second end of the actuator shaft is configured for being received within at least a portion of the cylindrical opening through the cylindrical braking coil, wherein responsive to application of a first current to the cylindrical braking coil, a first magnetic field is produced, and wherein responsive to interaction of the braking magnet with the first magnetic field, the actuator shaft is caused to engage in linear movement from a first position whereby the first end exerts pressure on the lens barrel assembly to a second position whereby the first end ceases to exert pressure on the lens barrel assembly.
	However, Lewkow teaches the electromagnetic braking system (FIG. 2, 204) for the optical lens barrel system with the optical lens barrel assembly further comprising: a cylindrical braking coil (FIG. 3, 310a, 310b) positioned on at least a portion of the interior wall of the opening, which would make the opening cylindrical, such that the cylindrical braking coil has a second cylindrical opening through at least a portion thereof; and the second end of the actuator shaft having a braking spring (Paragraph [0058]) and a braking magnet (Paragraph [0040]) coupled therewith; wherein the second end of the actuator shaft is configured for being received within at least a portion of the cylindrical opening through the cylindrical braking coil (see modified FIG. 3(b) above) wherein responsive to application of a first current to the cylindrical braking coil, a first magnetic field is produced (Paragraph [0058]), and wherein responsive to interaction of the braking magnet with the first magnetic field, the actuator shaft is caused to engage in linear movement from a first position whereby the first end exerts pressure on the lens assembly (FIG. 3, 304) to a second position whereby the first end ceases to exert pressure on the lens assembly (Paragraph [0058]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the optical lens barrel system of Lam with the electromagnetic braking system for the optical lens barrel system with the optical lens barrel assembly further comprising: a cylindrical braking coil positioned on at least a portion of the interior wall of the cylindrical opening such that the cylindrical braking coil has a second cylindrical opening through at least a portion thereof; and the second end of the actuator shaft having a braking spring and a braking magnet coupled therewith; wherein the second end of the actuator shaft is configured for being received within at least a portion of the cylindrical opening through the cylindrical braking coil, wherein responsive to application of a first current to the cylindrical braking coil, a first magnetic field is produced, and wherein responsive to interaction of the braking magnet with the first magnetic field, the actuator shaft is caused to engage in linear movement from a first position whereby the first end exerts pressure on the lens barrel assembly to a second position whereby the first end ceases to exert pressure on the lens barrel assembly as disclosed by Lewkow since the actuator braking arrangement of Lewkow allows for passive holding of position, increased lens stability, and decreased power consumption.
Regarding claim 16, Lam in view of Lewkow teaches the electromagnetic braking system of claim 14, wherein Lewkow further teaches that wherein responsive to ceasing the application of the second current to the cylindrical braking coil (FIG. 3, 310a, 310b), production of the first magnetic field ceases causing the actuator shaft to engage in linear movement from the second position to the first position whereby the first end of the actuator shaft exerts pressure on the lens barrel assembly (Paragraph [0058]).
Regarding claim 17, Lam in view of Lewkow teaches the electromagnetic braking system of claim 14, wherein Lewkow further teaches that wherein responsive to application of a second current to the cylindrical braking coil (which coil?), a second magnetic field is produced, and wherein responsive to interaction of the braking magnet with the second magnetic field, the actuator shaft is caused to engage in linear movement from the second position to the first position whereby the first end of the actuator shaft exerts pressure on the lens barrel assembly (Paragraph [0058]).

    PNG
    media_image3.png
    232
    318
    media_image3.png
    Greyscale

Regarding claim 18, Lam in view of Lewkow teaches the electromagnetic braking system of claim 14, wherein Lam further teaches the lens barrel assembly including a first terminus and a second terminus (see modified FIG. 3(b) above) and wherein the system further comprises an optical element (FIG. 1(c), 18) coupled with the first terminus.
Regarding claim 19, Lam in view of Lewkow teaches the electromagnetic braking system of claim 18, wherein Lam further teaches the optical element being an imaging lens (Paragraph [0056]).
Regarding claim 20, Lam in view of Lewkow teaches the electromagnetic braking system of claim 19, wherein Lam further teaches the electromagnetic braking system being configured for adjusting the imaging lens in accordance with movement of the lens barrel assembly (Paragraph [0081]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Lewkow as applied to claim 14 above, and further in view of U.S. Patent Application Publication No. 2008/0197949 to Lurquin et al. (hereinafter Lurquin).
Regarding claim 15, Lam in view of Lewkow teaches the electromagnetic braking system of claim 14.
Lam in view of Lewkow does not teach the electromagnetic braking system further comprising an alignment magnet configured for exerting a force in a direction substantially perpendicular to a direction of the linear movement of the actuator shaft causing at least a portion of the actuator shaft to press against the interior wall of the cylindrical opening of the braking system chassis.
However, Lurquin teaches an alignment magnet (FIG. 1, 10) configured for exerting a force in a direction substantially perpendicular to a direction of the linear movement of the actuator shaft (Paragraph [0059] causing at least a portion of the actuator shaft to press against the interior wall of the cylindrical opening of the braking system chassis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electromagnetic braking system of Lam in view of Lewkow with an alignment magnet configured for exerting a force in a direction substantially perpendicular to a direction of the linear movement of the actuator shaft causing at least a portion of the actuator shaft to press against the interior wall of the cylindrical opening of the braking system chassis as disclosed by Lurquin since the perpendicular force that it creates results in a higher friction on the actuator shaft, resulting in more secure position alignment and resistance to sudden forces or movements on the entire optical lens assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KIEL MIGUEL RODRIGUEZ whose telephone number is (571)272-9881. The examiner can normally be reached Monday - Friday 9:30am - 7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.K.R./Examiner, Art Unit 2832          
                                                                                                                                                                                              

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834